IN THE SUPREME COURT OF THE STATE OF DELAWARE


GLENCORE LTD.,                                  §
                                                §
         Defendant and Counterclaim             §      No. 171, 2016
         Plaintiff Below,                       §
         Appellant,                             §      Court Below: Superior Court
                                                §      of the State of Delaware
         v.                                     §
                                                §      C.A. No. N15C-08-032
ST. CROIX ALUMINA, LLC and                      §
ALCOA WORLD ALUMINA, LLC,                       §
                                                §
         Plaintiffs and Counterclaim            §
         Defendants Below,                      §
         Appellees.                             §

                              Submitted: November 2, 2016
                              Decided:   November 4, 2016

Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.

                                          ORDER

         This 4th day of November 2016, it appears to the Court that the judgment of

the Superior Court should be affirmed on the basis of and for the reasons assigned

in its decision dated February 8, 2016.1




1
    Alcoa World Alumina LLC v. Glencore Ltd., 2016 WL 521193 (Del. Super. Ct. Feb. 8, 2016).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                               BY THE COURT:
                               /s/ Leo E. Strine, Jr.
                               Chief Justice




                                 2